UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-4968


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ISIDRO ZAPATA-CALZADA,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:11-cr-00132-HEH-1)


Submitted:   April 24, 2012                   Decided:   May 4, 2012


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Valencia D.
Roberts, Assistant Federal Public Defender, Patrick L. Bryant,
Appellate Attorney, Richmond, Virginia, for Appellant.    Neil H.
MacBride, United States Attorney, S. David Schiller, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Isidro Zapata-Calzada pled guilty to illegal reentry

after removal following conviction for an aggravated felony, in

violation of 8 U.S.C. § 1326(a), (b)(2) (2006).                              At sentencing,

the   district        court          departed       upward     from        Zapata-Calzada’s

initially     calculated         Guidelines         range     of    forty-one       months    to

fifty-one      months,         and    sentenced        him     to     sixty-five       months’

imprisonment.             On    appeal,        Zapata-Calzada             argues    that     his

sentence      is     procedurally             and      substantively             unreasonable.

Specifically,        he    claims       that    the     district          court    imposed    an

upward variance without sufficient basis and that, after varying

upward to a new Guidelines range, the court failed to adequately

explain its decision to impose a sentence in the middle of that

range.   We affirm.

              As this court has explained, “no matter what provides

the   basis    for    a    deviation      from       the     Guidelines       range[,]      [it]

review[s]      the    resulting          sentence       only        for    reasonableness.”

United   States      v.    Evans,       526     F.3d    155,       164     (4th    Cir.    2008)

(citing Gall v. United States, 552 U.S. 38, 50 (2007)).                                       In

doing so, this court applies an abuse-of-discretion standard.

Gall, 552 U.S. at 51.                This review involves two steps: under the

first,     the     court        examines        the     sentence           for     significant

procedural errors, and under the second, the court reviews the



                                                2
substance of the sentence.                   United States v. Pauley, 511 F.3d

468, 473 (4th Cir. 2007) (examining Gall, 552 U.S. at 50-51).

            When        the     district      court      imposes        a     departure   or

variance sentence, this court considers whether the sentencing

court    acted    reasonably       both      with   respect       to    its    decision   to

impose such a sentence and with respect to the extent of the

divergence       from     the     sentencing        range.          United       States   v.

Hernandez-Villanueva, 473 F.3d 118, 123 (4th Cir. 2007).                                  The

district court “has flexibility in fashioning a sentence outside

of the Guidelines range,” and need only “set forth enough to

satisfy the appellate court that it has considered the parties’

arguments and has a reasoned basis” for its decision.                                  United

States v. Diosdado-Star, 630 F.3d 359, 364 (4th Cir.) (citing

Rita v. United States, 551 U.S. 338, 356 (2007)), cert. denied,

131 S. Ct. 2946 (2011).

            On     appeal,        Zapata-Calzada          first        argues    that     the

district     court’s          upward   departure         by   two      criminal     history

categories was not warranted.                     The district court noted that

Zapata-Calzada’s         immediate      return      to    the    United       States    after

deportation, which occurred following his release from a three-

year sentence imposed after his conviction for aggravated sexual

battery of a child less than thirteen years of age, was not

adequately       reflected       in    the    initially         calculated       Guidelines

range.     The court then integrated consideration of the 18 U.S.C.

                                              3
§   3553(a)     (2006)   factors    and       concluded,       in    Zapata-Calzada’s

case, criminal history categories II and III were inadequate to

promote respect for the law, provide for deterrence, protect the

community,       and   reflect   the     nature       and     circumstance     of     the

offense    of    conviction.       It    subsequently         determined      that    the

goals of 18 U.S.C. § 3553(a) could best be achieved at a total

offense level of twenty-one, a criminal history category of IV,

and a resulting Guidelines range of fifty-seven to seventy-one

months’     imprisonment.           We        hold     that     the     sentence       is

substantively reasonable in light of the seriousness of Zapata-

Calzada’s     criminal    history       and    the    district      court’s   reasoned

analysis of the relevant § 3553(a) factors.                      See Diosdado-Star,

630 F.3d at 365-66 (finding that the method of deviation from

the Guidelines range — whether by a departure or by varying — is

irrelevant so long as at least one rationale is justified and

reasonable).

              Zapata-Calzada     also     argues      the     sentence      imposed    is

procedurally       unreasonable     as        the    district       court   failed     to

provide a sufficient explanation for the sentence it ultimately

imposed.        The reasons articulated by the district court for a

given sentence need not be “couched in the precise language of

§ 3553(a),” so long as the “reasons can be matched to a factor

appropriate for consideration . . . and [are] clearly tied [to



                                          4
the    defendant’s]       particular       situation.”             United    States     v.

Moulden, 478 F.3d 652, 658 (4th Cir. 2007).

              It is apparent from the record that the district court

considered both parties’ arguments and had a reasoned basis for

its variance from the Guidelines range.                     The district court was

most concerned with the repetitive nature and circumstances of

the    offense,    and   specifically        rejected       Zapata-Calzada’s         claim

that    the     originally       calculated         Guidelines       range     provided

satisfactory and appropriate punishment that was sufficient but

not more than necessary to punish the offense of conviction.

The court determined that a variance sentence was required to

satisfy the objectives of § 3553(a); the sentence imposed was

necessary     to   deter       Zapata-Calzada        and    others    from    illegally

reentering the United States; and the sentence was necessary to

promote respect for the law and to protect the citizens of the

United States.          The district court concluded that a Guidelines

range of fifty-seven to seventy-one months was adequate to serve

the    purposes    of    18     U.S.C.   §       3553(a),    and    we     conclude   the

district court did not commit any “significant procedural error”

in choosing a sentence in the middle of that range.                           See Gall,

552 U.S. at 51.

              Because     the     district         court     did     not     abuse    its

discretion in imposing a sixty-five-month sentence, we affirm

the    judgment    of    the    district     court.         We   dispense     with    oral

                                             5
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                       AFFIRMED




                                  6